Case: 19-51191     Document: 00515983958         Page: 1     Date Filed: 08/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                August 18, 2021
                                  No. 19-51191                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Jesus Jimenez, Jr.,

                                                           Plaintiff—Appellant,

                                       versus

   Travis County Sheriff's Department; Sally Hernandez,
   Sheriff; Arnold Macias, Officer #3201; Kenneth Vohrpal,
   Officer #4078; Mark Hardin, Sergeant #749; B. Hamilton, Officer
   #1751; D. Dorado, CTAC Supervisor Sergeant,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CV-678


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, Jesus Jimenez, Jr., former Texas prisoner
   # 1552883, filed a complaint pursuant to 42 U.S.C. § 1983 alleging deliberate


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51191       Document: 00515983958         Page: 2   Date Filed: 08/18/2021




                                    No. 19-51191


   indifference and excessive use of force while he was a pretrial detainee. The
   district court granted summary judgment in favor of the defendants, and
   Jimenez now appeals. We review such a ruling de novo. Hyatt v. Thomas,
   843 F.3d 172, 176 (5th Cir. 2016). Summary judgment is appropriate “if the
   movant shows that there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);
   see Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir. 2007). “A dispute is
   genuine if the summary judgment evidence is such that a reasonable jury
   could return a verdict for the [non-movant].” Hyatt, 843 F.3d at 177 (internal
   quotation marks and citation omitted). “We review evidence in the light
   most favorable to the nonmoving party, but conclusional allegations and
   unsubstantiated assertions may not be relied on as evidence by the
   nonmoving party.” Carnaby v. City of Houston, 636 F.3d 183, 187 (5th Cir.
   2011).
            Jimenez’s complaint focuses on a December 2016 accident involving
   two inmate transport buses. He maintains that the defendants showed
   deliberate indifference to his safety by placing him on a bus without providing
   him with seat belts and that he suffered severe injuries when a bus sent to
   replace a disabled transport vehicle backed into the bus where Jimenez was
   located. In addition, Jimenez maintains that the defendants failed to provide
   medical care at the scene of the accident and did not transport him
   immediately to medical personnel on his return to the Travis County
   Correctional Complex.
            A pretrial detainee has a right to be protected from harm under the
   Due Process Clause of the Fourteenth Amendment. Hare v. City of Corinth,
   74 F.3d 633, 639 (5th Cir. 1996) (en banc). Because Jimenez is complaining
   of episodic acts of the defendants, the deliberate indifference standard of
   Farmer v. Brennan, 511 U.S. 825, 837-40 (1994), applies. Hare, 74 F.3d at
   639, 647-48, 650. A prison official acts with deliberate indifference if “the



                                         2
Case: 19-51191      Document: 00515983958           Page: 3    Date Filed: 08/18/2021




                                     No. 19-51191


   official knows of and disregards an excessive risk to inmate health or safety;
   the official must both be aware of facts from which the inference could be
   drawn that a substantial risk of serious harm exists, and he must also draw the
   inference.” Farmer, 511 U.S. at 837. Jimenez has failed to show that the
   defendants evinced deliberate indifference for his safety, as there is no
   federally protected right to safety restraints in prison transport vehicles and
   because there was no summary judgment evidence establishing that the bus
   collision arose as a result of knowingly reckless behavior by the defendants.
   Cf. Rogers v. Boatright, 709 F.3d 403, 408-09 (5th Cir. 2013) (acknowledging
   that the absence of seat belts alone did not establish deliberate indifference
   but finding that the plaintiff’s allegations that the defendant was driving
   recklessly and admitted to knowing of prior incidents was sufficient to
   demonstrate that the defendant was aware of the risk of harm). As for
   Jimenez’s claims that he was denied medical care, the record reflects that he
   saw medical staff within three hours of the accident. He has not established
   that this delay resulted in substantial physical or psychological harm. See
   Easter v. Powell, 467 F.3d 459, 464-65 (5th Cir. 2006) (stating that a deliberate
   indifference claim may be based on a delay in receiving medical care if the
   delay resulted in substantial harm); see also Alderson v. Concordia Par. Corr.
   Facility, 848 F.3d 415, 422 (5th Cir. 2017) (applying Easter to a pretrial
   detainee).
          Jimenez also contends that when he complained of his pain, the
   defendants threatened to drag him off the disabled bus if he did not move to
   the replacement vehicle.      The Eighth Amendment standard applies to
   allegations of use of excessive force by both convicted prisoners and pretrial
   detainees. Rankin v. Klevenhagen, 5 F.3d 103, 106 (5th Cir. 1993). However,
   the use of verbal threats or offensive language does not violate the
   Constitution. See Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th Cir. 1993).




                                          3
Case: 19-51191      Document: 00515983958               Page: 4   Date Filed: 08/18/2021




                                         No. 19-51191


          As for Sheriff Sally Hernandez, Jimenez asserts that she implemented
   unconstitutional policies regarding the placement of seat belts in transport
   vehicles, failed to train staff in addressing medical issues following accidents,
   and did not correct the improper actions of her staff. He has failed to
   challenge the district court’s conclusion that Hernandez was not personally
   involved in the alleged constitutional deprivations, and any such argument is
   therefore deemed abandoned. See Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987). With respect to the claims of
   unconstitutional policies, Jimenez must establish that a supervisor
   “implement[ed] a policy so deficient that the policy itself is a repudiation of
   constitutional rights and is the moving force of the constitutional violation.”
   Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987). As noted above, there
   is no constitutional right to seat belts on inmate transport vehicles. See
   Rogers, 709 F.3d at 408. In addition, Jimenez has failed to show that at the
   time of the accident, Hernandez was in a position to enact policies and
   training regarding the transportation of inmates or the protocols to follow
   after an accident. See Thompkins, 828 F.2d at 304. To the extent that Jimenez
   is arguing that Hernandez should be held responsible for the acts of her
   subordinates, supervisory officials are not subject to respondeat superior
   liability under § 1983. Id. at 303.
          In sum, Jimenez has not shown the existence of a genuine factual
   dispute that would overcome summary judgment. See Hyatt, 843 F.3d at 177.
   Accordingly, the judgment of the district court is AFFIRMED. Jimenez’s
   motion for appointment of counsel is DENIED. His motion for leave to use
   original records on appeal is DENIED as unnecessary.




                                              4